Citation Nr: 0842828	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar spine degenerative disc disease and S1 joint 
osteoarthritis with range of motion limitation and bilateral 
lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to April 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a travel board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in August 2008.  The veteran testified 
before the undersigned Acting Veterans Law Judge (AVLJ) and 
the hearing transcript is of record.

The Board notes that the veteran raised the issue of 
entitlement to service connection for hypertension in a 
statement dated April 2006.  The veteran also raised the 
issue of entitlement to non-service-connected pension in a 
statement dated October 2006.  To date, no action has been 
taken with respect to these claims.  Consequently, the Board 
refers these issues to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran was originally granted service connection for 
a back disability in November 2004.  The RO assigned a 60 
percent evaluation under Diagnostic Code 5293, effective 
February 17, 1999.  

2.  In light of numerous post-service work-related injuries, 
the RO apportioned the veteran's 60 percent disability 
evaluation.  The RO determined that 35 percent of the back 
disability was due to service, while 65 percent of the back 
disability was due to post-service injury.  The RO 
subsequently assigned an apportioned rating of 20 percent 
based on these calculations.

3.  The veteran did not disagree with the percentage of the 
apportionment or the apportioned rating assigned, but rather, 
only asserted that he was entitled to a higher initial 
disability evaluation.

4.  The veteran's service-connected back disability is not 
manifested by fracture of the vertebra, or residuals thereof, 
or unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 
percent (20 percent apportioned) for lumbar spine 
degenerative disc disease and S1 joint osteoarthritis with 
range of motion limitation and bilateral lower extremity 
radiculopathy, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) requires 
VA to review the information and the evidence presented with 
the claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the veteran's claim has been 
substantiated (i.e., granted and assigned an initial 
evaluation and effective date), additional notice is not 
required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for a resolution of the issue has been obtained.  The 
veteran's service treatment records have been obtained.  The 
veteran's post-service treatment records have been obtained 
and he was afforded multiple VA examinations in this case.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Factual Background and Analysis

The veteran contends that the RO should have assigned a 
higher initial disability evaluation for his service-
connected back disability.  The veteran was originally denied 
service connection for a back disability in a rating decision 
dated December 1986.  The veteran was notified of this 
decision and did not appeal.  The veteran subsequently 
submitted a statement to VA in February 1999 in which he 
sought to reopen his service connection claim.  The RO denied 
the veteran's attempt to reopen his service connection claim 
in June 2000.  The veteran timely perfected an appeal, and in 
November 2001, the Board issued a decision in which it 
affirmed the RO's denial of the veteran's claim.  The veteran 
appealed the Board's decision, and in November 2002, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's November 2001 decision and remanded the 
veteran's claim pursuant to 38 C.F.R. § 7252(a).

The Board subsequently remanded the veteran's claim for 
additional evidentiary development in June 2003.  The RO 
completed the requested development and granted service 
connection for a back disability in the November 2004 rating 
decision currently on appeal.  The RO evaluated the veteran's 
back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
and assigned a 60 percent evaluation.  In light of the 
veteran's numerous post-service work-related injuries, the RO 
apportioned the 60 percent disability evaluation.  The RO 
determined that 35 percent of the back disability was due to 
service; while 65 percent of the back disability was due to 
the post-service injuries.  The RO subsequently assigned an 
apportioned rating of 20 percent based on these calculations, 
effective February 17, 1999.  The veteran timely perfected 
this appeal.  The Board points out, however, that the veteran 
did not disagree with the percentage of the apportionment or 
the apportioned rating assigned, but rather, only asserted 
that he was entitled to a higher initial disability 
evaluation.  As such, the issue of apportionment is not 
currently before the Board for consideration.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  As 
discussed below, the Board finds that "staged" ratings are 
not warranted in this case based on the evidence of record.

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (April 10, 2000).

Regulations in Effect Prior to September 26, 2003

Prior to the September 23, 2002, revision, Diagnostic Code 
5293, which set forth the rating criteria for intervertebral 
disc syndrome (IVDS), provided that a 60 percent evaluation, 
the highest available schedular evaluation, required 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  A 40 percent evaluation was assigned 
for severe IVDS with recurring attacks with intermittent 
relief.  A 20 percent evaluation was assigned for moderate 
IVDS with recurring attacks.  A 10 percent evaluation was 
assigned for mild IVDS, while a non-compensable evaluation 
was assigned for IVDS which was post-operative, cured.

Under the September 23, 2002 amendments to Diagnostic Code 
5293 for rating IVDS, a 60 percent disability rating remained 
the highest available rating and was warranted when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  A 40 percent 
evaluation was assigned when there were incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation was assigned when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks in the past 12 months.  A 10 percent 
evaluation was assigned when there were incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  

Note One to revised Diagnostic Code 5293 provided that an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome which required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
were present constantly, or nearly so.  

Prior to September 26, 2003, an evaluation in excess of 60 
percent was contemplated only in certain circumstances.  For 
example, Diagnostic Code 5285 assigned a 100 percent 
evaluation for residuals of fractured vertebra with cord 
involvement, bedridden, or requiring long leg braces.  
Diagnostic Code 5286 assigned a 100 percent evaluation for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).


Regulations in Effect After September 26, 2003

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243) 
(Formula Based on Incapacitating Episodes).

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2008).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.
   
Under the new General Rating Formula for Diseases and 
Injuries of the Spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 100 
percent evaluation is warranted for unfavorable ankylosis of 
the entire spine.  See 38 C.F.R. § 4.71a (2008).

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical and thoracolumbar spine.   See 38 C.F.R. 
§ 4.71a, Plate V (2008).  

The current formula for evaluating IVDS based on 
incapacitating episodes is nearly the same as that utilized 
in the 2002 changes.  Under Diagnostic Code 5243, IVDS 
continues to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 60 
percent, the maximum schedular rating, requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  An evaluation of 40 percent requires IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent evaluation requires IVDS with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 10 percent 
evaluation requires IVDS with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapaciting episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of incapacitating episodes 
or under the General Rating Formula for 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.   

The Court has also emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in the reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2008).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The Board has reviewed all of the evidence of record in this 
case.  As a preliminary matter, the Board notes that the 
veteran sustained a series of serious back injuries as a 
result of work-related accidents from April 1990 to May 1994.  
It is noted that the veteran worked as a "grip" for 
Paramount Studios.  In July 1995, the veteran was awarded 
Social Security Disability benefits as a result of these 
injuries, effective May 4, 1994.

As noted above, the veteran filed his claim to reopen service 
connection in February 1999.  The first pertinent post-
service record is dated December 2000.  X-rays of the 
veteran's lumbosacral spine were interpreted to show minimal 
spondylosis.

The veteran was also afforded a VA Compensation and Pension 
(C&P) contract examination in December 2000.  The examiner 
reviewed the veteran's claims file.  The veteran reported 
having "constant" low back pain, weakness, fatigue, lack of 
endurance, and stiffness.  Upon physical examination, the 
examiner found the veteran to have normal posture, but an 
antalgic gait with evidence of dysfunction on standing, 
walking, and running.  There was no evidence of muscle spasm.  

Normal range of motion of the thoracolumbar spine on forward 
flexion is 0 to 90 degrees, while range of motion on 
extension to 0 to 30 degrees.  Range of motion on rotation 
and lateral flexion is 0 to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2008).  

In this case, range of motion on forward flexion was to 25 
degrees, while extension was to 15 degrees.  Lateral flexion 
was to 20 degrees bilaterally, while rotation was to 30 
degrees bilaterally.  The examiner also indicated that while 
the veteran had a lack of endurance, pain, weakness, 
incoordination, and fatigue did not limit the veteran's range 
of motion.  Motor function in the lower extremities was 
within normal limits, as was a sensory examination to pain 
and touch.  The impression was chronic lower back strain with 
limited range of motion, lack of endurance, and spondylosis.  

Associated with the claims file is a letter dated April 2001 
from R. D., M.D.  Dr. R.D. submitted a statement in support 
of the veteran's claim, noting that the veteran required the 
use of a cane and analgesics on a regular basis.  Dr. R.D. 
diagnosed the veteran as having spondylosis of the lower 
lumbar spine and stated that the veteran had limited range of 
motion and limited endurance which precluded him from regular 
employment.  

H. S., M.D. also submitted a statement to VA dated mid-April 
2001 in support of the veteran's claim.  Dr. H. S. indicated 
that he treated the veteran since November 1999 for lumbar 
discogenic pain.  In late-April 2001, Dr. H. S. conducted a 
physical examination of the veteran at the request of an 
insurance company.  The veteran reported subjective 
complaints of slight to moderate lumbar pain with heavy 
lifting, repetitive bending, prolonged sitting, standing, 
walking, squatting, and stooping.  Activities such as 
running, jumping, repetitive climbing, twisting, turning, 
pushing, and pulling increased pain from moderate to severe 
levels.  

However, the veteran reported decreased pain with acupuncture 
treatment.  Upon physical examination, Dr. H. S. noted 
evidence of paralumbar muscular spasm of the lumbar spine as 
well as tenderness in the midline at L4-5.  Range of motion 
was to 50 degrees on forward flexion and to 35 degrees on 
extension.  Dr. H. S. described the veteran as neurologically 
"intact."  The impression was lumbar discogenic pain and 
lumbar disc protrusions. 

In January 2002, the veteran presented to a VA medical 
facility for an initial consultation.  The veteran reported a 
long history of chronic low back pain.  Upon physical 
examination, the examiner found the veteran to be in no acute 
distress.  However, the examiner observed tenderness of the 
paraspinal muscles at L4-5 bilaterally.  The veteran had a 
positive straight leg raise on the left, but not on the 
right.  A neurological evaluation and an examination of the 
veteran's lower extremities was unremarkable.  The impression 
was chronic low back pain.  The veteran declined a referral 
to the pain management and physical medicine and 
rehabilitation clinics, opting instead to continue private 
care of his disability. 

Dr. R. D. subsequently submitted additional letters on the 
veteran's behalf in November and December 2003.  These 
statements linked the veteran's current back disability to 
his period of active service and served as the basis for the 
grant of service connection in this case.

The veteran underwent a private medical examination in May 
2004.  The examination was conducted by H. S., M.D.  The 
veteran reported continuous pain in his lower back at the 
time of the examination.  The veteran also indicated that the 
pain radiated to his hips and legs.  The veteran reported 
subjective complaints of numbness and tingling in the legs, 
lower back weakness, difficulty bending, squatting, stooping, 
twisting, and turning, and increased pain with prolonged 
standing, sitting, or walking.  The veteran also experienced 
frequent flare-ups which resulted in difficulty sleeping, 
difficulty standing up straight, and difficulty getting out 
of bed.  The veteran used a cane for support.  He denied any 
bowel or bladder dysfunction.  

Upon physical examination, the examiner found the veteran to 
be in no acute distress.  The veteran had normal posture and 
gait, but the examiner observed the presence of paralumbar 
spasm and tenderness at the midline of L4-5.  Range of motion 
on forward flexion was to 40 degrees and to 20 degrees with 
pain on extension.  Motor strength was 5/5 bilaterally and a 
sensory examination was normal.  Ankle jerk was +2 
bilaterally and seated straight legs raises were negative.  
Magnetic resonance imaging (MRI) revealed multi-level lumbar 
spondylosis from L3-S1 with moderate to severe inferior 
neural foraminal narrowing at L3-4 and L4-5 bilaterally.  The 
impression was lumbar discogenic pain and lumbar disc 
protrusion.  

The veteran was afforded a VA C&P examination in September 
2004.  The examiner reviewed the veteran's claims file.  The 
veteran reported having chronic low back pain, radiation to 
the lower extremities, and occasional numbness in the lower 
extremities bilaterally.  The examiner observed that the 
veteran had an antalgic gait and that he used a cane for 
walking.  Upon physical examination, the examiner indicated 
that the veteran had slight difficulty rising from a seated 
position.  The veteran's lumbar vertebra were tender to 
palpitation.  The examiner found no evidence of scoliosis, 
atrophy, or muscle spasm of the lumbosacral muscles of the 
spine.  The examiner noted a slightly exaggerated curvature 
of the lumbosacral spine.

Range of motion testing on extension was to 5 degrees with 
pain.  Lateral flexion was to 10 degrees bilaterally with 
pain greater on the left, while rotation was to 10 degrees 
bilaterally with pain beginning at 5 degrees.  Deep tendon 
reflexes were +2 bilaterally and a sensory examination showed 
slightly diminished sensitivity to pinprick on the right 
only.  Light touch was normal bilaterally.  The impression 
was lumbar spondylosis from L3-S1 with moderate to severe 
neural foraminal narrowing at L3-4 and L4-5.  According to 
the examiner, radiographic evidence also revealed 
degenerative disc disease (DDD) at L3-4 and minimal 
osteoarthritis of the sacroiliac (SI ) joint.

The veteran was provided another VA C&P examination in 
connection with the current claim in November 2004.  The 
examiner reviewed the veteran's claims file.  The Board notes 
that no physical examination was conducted, but rather, the 
examiner was asked to express an opinion as to whether the 
veteran's claimed in-service back injury was related to his 
current back condition.  The examiner answered this question 
affirmatively and also provided an opinion about 
apportionment.  Notably, however, the examiner also stated 
that in his opinion, there was "significant exaggeration" 
of the symptoms by the veteran.  The examiner indicated that 
the veteran's presentation was out of character with the 
clinical findings and in particular, the finding of pain with 
palpitation of all lumbar vertebral pedicles suggested 
underlying depression, which would grossly magnify 
symptomatology.  (Emphasis in original).  

The veteran underwent a private examination in February 2006.  
The veteran reported chronic neck and back pain at the time 
of the examination.  The veteran denied stomach, bowel, or 
urinary problems.  Upon physical examination, R. Waxler, M.D. 
found no evidence of swelling or pain in the extremities.  
The impression was hypercholesterolemia and hypertension.              

Also associated with the claims file is a statement by M. N., 
M.D. dated March 2007 in support of the veteran's claim.  Dr. 
M. N. stated that he treated the veteran since November 2006 
for chronic back pain, the onset of which was in the early to 
mid 1960s.  According to Dr. M. N., the veteran reported 
continuous back pain that radiated to the hips and legs.  The 
pain was exacerbated by prolonged sitting, standing, or 
walking, as well as bending and twisting.  It was noted that 
the veteran had "significant" limitation of motion of the 
lumbar spine.  The veteran had severe flare-ups of pain that 
purportedly required self-imposed bed rest.  The veteran 
obtained partial relief from his symptoms with pain 
medications.

The Board observes that there is a handwritten note dated 
June 2007 associated with the claims file.  The note is 
difficult to read and is written on a VA Form 21-4138 
(Statement in Support of Claim).  Legible portions of the 
note indicated that the veteran was treated by an individual 
for intervertebral disc injury and lumbar facet pain.  These 
conditions were allegedly manifested by low back pain and 
sciatica with muscle spasms.  The author of the note also 
stated that the veteran required intermittent bed rest for 
approximately 42 days during an unknown period of time.  The 
signature at the bottom of the form is not legible.

The veteran was afforded another VA C&P examination in 
December 2007 to assess the severity of his service-connected 
back disability.  The veteran reported daily low back pain 
radiating to the legs bilaterally.  The veteran also 
indicated that he experienced activity-related flare-ups 
which lasted as long as several months and were characterized 
by increased pain.  It was noted that the veteran used a cane 
on a routine basis.  Upon physical examination, the examiner 
described the veteran as being in minimal distress at rest, 
but noted that the veteran experienced a moderate to severe 
degree of pain getting on and off of the examination table.  
The examiner observed diffuse spinal tenderness.  Range of 
motion on forward flexion was to 25 degrees and to 10 degrees 
on extension.  Lateral flexion and rotation was to 5 degrees 
bilaterally.  The examiner further noted that range of motion 
was limited and painful throughout.  No additional limitation 
of motion was found on repetitive use.  A sensory examination 
was normal to light touch, but motor strength was found to be 
decreased, yet equal bilaterally.  Ankle jerk was +1 
bilaterally.  Recent MRI results were noted to show diffuse 
disc disease at multiple levels, but no evidence of definite 
impingement for the foramina or nerve root canal was found.  
The impression was degenerative disc disease of the lumbar 
spine.

The veteran was also afforded a VA peripheral nerves 
examination in December 2007.  The examiner reviewed the 
veteran's medical records.  The veteran reported chronic low 
back pain that allegedly affected all aspects of his life.  A 
physical examination revealed normal muscle mass and tone of 
the lower extremities bilaterally.  Testing strength was met 
with "give away" weakness in all muscle groups.  Ankle jerk 
was +2 bilaterally.  The examiner indicated that there was no 
evidence of peripheral neuropathy or radiculopathy, nor did 
any of the veteran's symptoms suggest nerve root or 
peripheral nerve impairment.  The impression was chronic low 
back pain.  The examiner also opined that recent MRI results 
were consistent with age-related changes.

The veteran also testified before the undersigned AVLJ in 
connection with the current claim in August 2008.  The 
veteran testified that his back disability was manifested by 
pain, spasm, limited motion, and difficulty with prolonged 
sitting and standing.  The veteran stated that he wore a back 
brace, that his pain interfered with his daily life, and that 
he was prescribed bed rest for his condition.  

In evaluating the veteran's back disability in light of the 
old criteria, the Board finds no basis for a higher 
evaluation under Diagnostic Code 5293.  Prior to the 
apportionment, the veteran was awarded a 60 percent 
evaluation for his service-connected back disability, the 
highest available schedular rating under that code provision.  
As noted above, the veteran did not disagree with the 
percentage of the apportionment or the apportioned rating 
assigned, but rather, only asserted that he was entitled to a 
higher initial disability evaluation.

An evaluation in excess of 60 percent was contemplated only 
in certain circumstances, none of which are met here.  For 
example, there is no evidence of record showing fractured 
vertebra, or residuals thereof, with cord involvement, 
bedridden, or requiring long leg braces as contemplated by 
Diagnostic Code 5285.  Similarly, there is no evidence of 
record indicating that the veteran has complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) as 
contemplated by Diagnostic Code 5286.  Thus, the Board finds 
that the veteran is not entitled to an evaluation in excess 
of the currently assigned rating under Diagnostic Code 5293 
or any other applicable code provision under the old 
criteria.  

The Board also finds that the veteran is not entitled to a 
higher initial evaluation under the new criteria.  Prior to 
the apportionment, the Board notes that the veteran received 
a 60 percent evaluation, the maximum schedular evaluation 
available for intervertebral disc syndrome.  A 100 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine is warranted where there is evidence of 
unfavorable ankylosis of the entire spine.  As described 
above, the veteran has some range of motion in his 
lumbosacral spine and there is no evidence of record in this 
case showing unfavorable ankylosis of the entire spine.  
Thus, the veteran is not entitled to a higher initial 
evaluation in this case under the new criteria.

The Board has also considered the applicability of separate 
evaluations under the old and new regulations for the claimed 
neurological impairments associated with the veteran's 
service-connected back disability.  The Board acknowledges 
that the veteran reported radiating pain to the legs and hips 
on multiple occasions beginning in May 2004.  The veteran 
also reported subjective complaints of numbness and tingling 
in the legs, but he denied any bowel or bladder 
abnormalities.  The Board also acknowledges that the 
September 2004 VA examiner observed slightly diminished 
sensitivity to pinprick on the right only.  Despite the 
veteran's subjective complaints of such symptoms and some 
probative VA medical evidence showing diminished sensitivity, 
the evidence of record reflects no diagnoses or treatments 
for any neurological abnormalities.  

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the veteran are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the veteran is 
capable of reporting symptoms such as numbness or tingling in 
the lower extremities, but the veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of this condition.  Moreover, based on the November 
2004 examination report which indicated subjective 
exaggeration of symptomatology, the Board affords the 
veteran's lay testimony less probative weight.  

The Board notes that a handwritten statement dated June 2007 
indicated that the veteran's IVDS was manifested by sciatica.  
However, the Board finds the probative value of this 
statement to be limited.  The statement is difficult to read 
and was submitted on a VA Form 21-4138.  The signature on the 
statement is illegible and thus, it is unclear whether the 
statement was submitted by the veteran, a qualified medical 
professional, or another individual.  Further, again, the 
Board finds that the probative value of the veteran's 
statements is diminished by the fact that he was found to 
significantly exaggerate his symptoms, at least in part as a 
result his possible depression.  See November 2004 VA C&P 
examination report (finding that the veteran's presentation 
was out of character with the clinical findings).  The 
veteran was also afforded a VA peripheral nerves examination 
in December 2007.  The examiner reviewed the veteran's 
medical records and conducted a physical examination.  The 
examiner found no evidence of peripheral neuropathy or 
radiculopathy, nor did any of the veteran's symptoms suggest 
nerve root or peripheral nerve impairment.  The impression 
was chronic low back pain.  The examiner also opined that 
recent MRI results were consistent with age-related changes.  
In light of the evidence described above, the Board finds 
that separate ratings for the claimed neurological 
abnormalities are not warranted in this case.

The Board acknowledges that the veteran has chronic back 
pain.  However, there is no persuasive evidence indicating 
that the veteran's symptoms result in functional limitation 
to a degree that would support a rating in excess of the 
currently assigned evaluation.  See DeLuca, supra.  VA and 
private treatment records associated with the claims file 
show that the veteran self-reported a lack of endurance 
beginning in December 2000.  Nevertheless, VA examinations 
conducted in December 2000, September 2004, and December 2007 
found that no additional limitation of motion was lost as a 
result of these symptoms.

Finally, there is no indication that the veteran requires 
frequent hospitalization for his low back disability, or that 
the disability results in an exceptional or unusual 
disability picture warranting a remand for a referral to the 
Chief Benefits Director of VA's Compensation and Pension 
Service for extraschedular consideration.  See Thun v. Peake, 
22 Vet. App. 111 (2008).

In sum, the Board finds that the evaluation currently 
assigned is proper, and that the criteria for a higher 
evaluation have not been met.  In making this determination, 
the Board notes that it took into account the applicability 
of "staged" ratings pursuant to Fenderson, 12 Vet. App. 119 
(1999).  However, a thorough review of the evidence does not 
reflect any distinctive periods where the veteran met or 
nearly approximated the criteria for rating(s) in excess of 
those currently assigned.  Accordingly, veteran's claim of 
entitlement to a higher initial evaluation for a back 
disability is denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  




ORDER

An initial evaluation in excess of 60 percent (20 percent 
apportioned) for lumbar spine degenerative disc disease and 
S1 joint osteoarthritis with range of motion limitation and 
bilateral lower extremity radiculopathy is denied.


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


